DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 17 March 2021.
The amendment filed 17 March 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 4-5, and 11 were amended in the amendment filed 17 March 2021.
Claims 2-3 were cancelled in the amendment filed 17 March 2021.
Claims 1 and 4-11 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the second sealing part is sealed not to be coincided with the first sealing part”. The closest support the Examiner could find for this limitation is a description that the end portions of the first and second sealing parts do not coincide with each other (page 17, line 12-page 18, line 17). However, this different from the claimed limitation where the sealing members themselves do not coincide. Thus, the limitation is not supported by the original specification. 
Claims 4-11 are rejected as being dependent upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second sealing part is sealed not to be coincided with the first sealing part”. A review of the instant specification (Figs. 2-6) show the first and second sealing parts (111, 121 respectively) which appear to coincide with one another as the two are corresponding to one another and also occupying the same space/area, contrary to what is claimed. Thus, the scope of the structure required in claim 1 is unclear. For purposes of examination, the Examiner will interpret the claim scope as what is disclosed in Figs. 2–6 of the instant specification, and the scope of “not coincided” to include sealing parts which do not have an end face aligned.
Claim 11 recites the limitation of “a first boundary” and “a second boundary” in lines 4 and 7. It is unclear to the Examiner if these are subsets of the boundary of claim 1, the same boundary of claim 1, different boundaries from claim 1, or another interpretation. Clarification is required.
Claim 11 recites the limitation “a first boundary located inside the first sealing part, the first boundary located inside the sealed part of the first sealing part and the second sealing part” (lines 4–5) and an analogous limitation for “a second boundary” in lines 7–8. It is unclear to the Examiner where the respective boundaries are located, i.e. inside the first sealing part (or second sealing part), or inside both the first and second sealing parts. The latter limitation in both recitations creates confusion to the location of the boundaries. Clarification is required.
Claim 11 recites the limitation “the sealed part” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of a sealed part and it is unclear to which structure this recitation refers.
Claim 11 recites the limitation “the same vertical line” in line 9. There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of any vertical lines and it is unclear where this line is located.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 7–11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho et al. (KR Publication 2018-0017364; hereinafter “Cho”).
Regarding claim 1, Cho teaches a battery cell (abstract, paragraph 0001 and Figs. 2–3) comprising: 
an electrode assembly (assemblies 1a, 1b; paragraph 0045); and
a case configured to house the electrode assembly (pouch portion 100; paragraph 0030), 
wherein the case comprises a first member (i.e. right side of device corresponding to 100b; paragraph 0045) configured to cover a lower side of the housed electrode assembly (Figs. 
wherein the first member and the second member are connected to each other at one side of the case to form a close contact surface (see joining at top of device by electrode lead 5) with which the electrode assembly is brought into close contact (see close contact between 1a/1b at end by electrode lead 5 in Figs. 2–3), and are sealed along the other sides of the case except for the one side (see sealing around the case in Figs. 2–3), 
the first member comprises a first recess part configured to provide a space in which the lower side of the electrode assembly is housed (see interior of device, i.e. within bounds of 100b in Figs. 2–3), and a first sealing part configured to be sealed with the second member (see top portion 100b), 
the second member comprises a second recess part configured to provide a space in which the upper side of the electrode assembly is housed (see interior of device, i.e. within bounds of 100a in Figs. 2–3), and a second sealing part configured to be sealed with the first member (see top portion 100a), and 
the second sealing part is sealed not to be coincided with the first sealing part such that a boundary between the second recess part and the second sealing part is further away from the electrode assembly than a boundary between the first recess part and the first sealing part (see unaligned end faces of the first and second sealing parts, e.g. corner at top of the second recess and corner at top of first recess where 111 is located, and also see boundary between second sealing part/second recess, i.e. corner at the top of 100a in Figs. 2–3, is positioned 
Regarding claim 4, Cho further teaches the first recess part and the second recess part respectively have a smaller depth formed at the one side of the case than a depth formed at the other sides of the case (see increasing depth to the recess as the respective recesses extend away from the right and left sides, and therefore have a smaller depth closer to the periphery than at the interior; Figs. 2–3).
Regarding claim 7, Cho further teaches the first recess part and the App. No.: 16/555,932second recess part have inner volumes different from each other (see different sizes of the recess parts and therefore different volumes as claimed; Figs. 2–3) 
Regarding claims 8–9, Cho teaches the battery cell according to claim 7, and further teaches the second recess part has a larger inner volume than the inner volume of the first recess part (see Fig. 2 showing larger inner volume, i.e. longer overall structure, of the second recess part/left side of device compared to the first recess part/right side of device), as well as where the second recess part has a smaller inner volume than the inner volume of the first recess part (see Fig. 3 and paragraph 0051 describing the inner volume of the second recess, i.e. 100a, can be smaller than the inner volume of the first recess part, i.e. 100b).  
Regarding claim 10, Cho further teaches the first recess part and the second recess part have the same depth formed therein (see recesses extending to the same depth from the outermost sides for the symmetrical sealing of the device in Figs. 2–3), while the second recess part has a smaller inner volume formed therein than an inner volume of the first recess part 
Regarding claim 11, Cho teaches the battery cell according to claim 1, and further teaches wherein the first member further includes: 
a first boundary located inside the first sealing part, the first boundary located inside the sealed part of the first sealing part and the second sealing part (see boundary line located as the right side of the second sealing part in Figs. 2–3), 
wherein the second member further includes: a second boundary located inside the second sealing part, the second boundary located inside the sealed part of the first sealing part and the second sealing part (see boundary line located as the right side of the second sealing part in Figs. 2–3), 
wherein the first boundary and the second boundary are located on the same vertical line (see the two boundaries located on the same vertical line in Figs. 2–3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Kwon et al. (US PG Publication 2015/0333375 A1; hereinafter “Kwon”).
Regarding claims 5–6, Cho teaches the battery cell according to claim 1, the limitations of which are set forth above. While Cho teaches the close contact surface extends out from the surface of the case (Figs. 2–3), Cho is silent to the close contact surface having a longer length that is at least two times a length in which the case extends in a direction perpendicular to a longitudinal direction of the close contact surface.
Kwon teaches battery cases (abstract, Figs. 2-–3). Kwon teaches a close contact surface between cases of the battery that extend substantially longer than the perpendicular, or width direction, of the surface (see Fig. 3). Kwon teaches this configuration allows for easily mounting the battery in difficult spaces or limited spaces, thereby maximizing utilization of the internal space of the device (paragraph 0065).
The devices of Cho and Kwon are analogous references in the field of batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho and form the close contact surface to be longer than the extension of the case in a direction perpendicular to the close contact surface in order to allow for easily mounting the battery in difficult spaces and maximize utilization of the internal space of the device, as taught above by Kwon. Since the instant specification is silent to unexpected results, it would have been obvious to one of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see MPEP 2144.04 IV. A.
Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8–11 the sealing parts of Cho coincide and thus do not meet the limitation of “the second sealing part is sealed not to be coincided with the first sealing part”. The Examiner respectfully disagrees. As noted above in the rejection under 34 U.S.C. §112(b), it is unclear what is required by the “not to be coincided” language as the sealing parts themselves in Applicant’s Figs. 3–6 coincide with one another. As the scope of the limitation is indefinite, and in view of Applicant’s drawings showing the sealing parts coinciding with one another, the limitation is considered to be open to elements which overlap or coincide, but have an unaligned end face. As the sealing parts of Cho are unaligned at the bottom end of Figs. 2–3, the sealing parts are interpreted to not coincide as similarly described in the instant 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726